 Case 1:17-cv-05183-SMG Document 69 Filed 01/16/20 Page 1 of 3 PageID #: 325



                               THE BASIL LAW GROUP
                                       A PROFESSIONAL CORPORATION
                                           COUNSELLORS AT LAW
                                   32 EAST 31ST STREET, 9TH FLOOR
                                        NEW YORK, NY 10016
                                       TELEPHONE:917-994-9973
                                         E-FAX:831-536-1075
                                    ROBERTJBASIL@RJBASIL.COM


                                        JANUARY 16, 2020
Hon. Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Edward Shin v. YS2 Enterprises, Inc. et al.; No. 1:17-cv-5183(ILG)(SMG)

Dear Judge Gold:

       We represent plaintiff Edward Shin in the above-captioned action. Pursuant to your
Honor’s Individual Practices, we write to request a pre-motion conference seeking leave to file a
motion for partial summary judgment on liability under Fed. R. Civ. P. 56 against defendants
Michel S. Wang, Victoria Wang as Trustee of the Richardson Trust, Terrance Wu, and Deh-Jung
Deborah Wang (hereafter “the Building Defendants”). We suggest that the pre-motion
conference be held simultaneously with the conference currently scheduled for January 22, 2020.

Factual Bases of the Motion. The facts material to plaintiff’s motion are not in genuine dispute.
The Building Defendants were the owners of a building located at 154-05 Northern Boulevard,
Flushing, New York (the “Premises”) where, on April 22, 2017, Plaintiff was accidently kicked,
causing him to fall down a steep flight of stairs. Shin suffered severe injuries as a result of the
fall. Shin was a customer at an establishment located on the second floor of the Premises,
operated by defendant, YS2 Enterprises Inc. (the “Karaoke Bar”).

       The Building Owners had owned the building since 2006. During the period of time in
which the Building Defendants owned the Premises the Premises was the subject of numerous
and varied complaints and violations as compiled by the New York City Department of
Buildings. In addition, several months before Mr. Shin’s accident, a third-party, Chasum Im, fell
down the same staircase at the Premises that Shin fell down. Mr. Im lost his footing on the short
landing, fell down the stairs and suffered serious injuries as a result of the fall.

        Plaintiff also will rely upon the opinions rendered by his expert witness, Dr. William
Marletta. Dr. Marletta is a Certified Safety Professional. He has earned a Masters Degree and a
Ph.D in Occupational Health and Safety from New York University. He has testified as a
qualified expert witness on safety matters at trial and has provided expert deposition testimony
on several occasions.

       Dr. Marletta, at the request of Plaintiff, thoroughly inspected the situs of the accident. He
inspected and measured the top landing of the Premises. He took illumination measurements of
 Case 1:17-cv-05183-SMG Document 69 Filed 01/16/20 Page 2 of 3 PageID #: 326



Hon. Steven M. Gold
Page 2

the two overhead fluorescent light fixtures as well as from an additional light fixture on the top
landing. He thoroughly reviewed the deposition of Edward Shin in this matter, as well as other
discovery materials, including the video of the accident supplied by counsel for the Karaoke Bar.

        Dr. Marletta issued a report on April 22, 2019, which was promptly served upon all
counsel in the case. He listed several conclusions. First, he concluded that the Karaoke Bar was
properly classified as a Public Place of Assembly and therefore was required to meet the
requirements of Industrial Code 36. Second, he concluded that the illumination provided was too
low to meet code. Third, he concluded that the landing width was too short and created
dangerous conditions for a person standing on the landing. Fourth, he concluded that there was a
lack of crowd control at the top of the landing and that management should have remedied this
dangerous condition. Lastly, he stated that the each of the prior conclusions “were likely
contributing factors to this accident.”

Legal Bases for the Motion. In New York, “[t]o establish a prima facie case of negligence, a
plaintiff must demonstrate (1) a duty owed by the defendant to the plaintiff, (2) a breach thereof,
and (3) injury proximately resulting therefrom.” Solomon v. City of New York, 66 N.Y.2d 1026,
1027 (1985). Where, as in this case, “the general public is invited into stores, office buildings
and other places of public assembly, the owner is charged with the duty of providing the public
with a reasonably safe premises, including a safe means of ingress and egress. Gallagher v. St.
Raymond’s R.C. Church, 21 N.Y.2d 554, 557 (1968).

         The report and deposition testimony of Dr. Marletta demonstrates that the Building
Defendants breached their duty to provide plaintiff with a reasonably safe environment while
entering and exiting the Karaoke Bar. As a threshold matter, Dr. Marletta found that the
Karaoke Bar was a “public place of assembly” and was therefore required to meet the
requirements of the Industrial Code. Dr. Marletta concluded that the lighting on the top landing
was substandard for a place of public accommodation and that inadequate lighting was a likely
contributing factor to the accident in which Mr. Shin suffered personal injuries. He also found
that the 90-inch width of the second-floor landing constituted a short landing width that posed a
safety hazard that created dangerous and cramped conditions in a location where persons could
be expected to congregate. Dr. Marletta concluded that the landing of the stair was too small and
caused Mr. Shin to stand unstably with one foot on the floor of the landing and one foot on the
first step where he could and was easily pushed down the stairs. He concluded that the
dangerous and cramped nature of the top landing was a contributing factor to Edward Shin’s
accident. Lastly, Dr. Marletta concluded that there was a lack of crowd control at the top of the
landing and that the Building Defendants’ failure to remedy this dangerous condition was a
likely contributing factor to Edward Shin’s accident.

        In New York, “[t]o succeed on a premises liability claim alleging any injury caused by a
defective condition, the plaintiff must demonstrate that the [defendant] either created the
defective condition, or had actual or constructive notice for such a period of time that, in the
exercise of reasonable care, it should have corrected it.” Tenay v. Culinary Teachers Ass’n of
 Case 1:17-cv-05183-SMG Document 69 Filed 01/16/20 Page 3 of 3 PageID #: 327



Hon. Steven M. Gold
Page 3

Hyde Park, 281 Fed. Appx. 11, 13 (2d Cir. 2008).

        In this case the Building Defendants had at least constructive notice of the defective
conditions in the Premises. The fact that there was a similar prior accident on the same landing
constituted constructive notice to the Building Defendants of the dangerous condition on the
second-floor landing. See Harrison v. New York City Transit Auth., 94 A.D.3d 512, 514 (1st
Dep’t 2012).

        At the same time, the defects in the Premises were discoverable upon reasonable
inspection, even if there had been no prior falls. The Building Defendants owned the Premises
for more than a decade prior to the Edward Shin’s accident. During that period of time, the
Premises was the subject of numerous complaints and violations, including repeated complaints
that the elevator in the Premises was not functioning, as well as multiple failures to remedy
Department of Buildings violations. The Building Defendants should have conducted an
inspection of the Premises. A reasonable inspection would have disclosed the defects in the
premises identified by Dr. Marletta. As a result, the Building Defendants had constructive notice
of each of the defects cited in Dr. Marletta’s report.

         Finally, the Premises’ defects and faulty conduct of Building Defendants was a proximate
cause, i.e., a substantial contributing factor to the fall which resulted in Mr. Shin’s injury. As a
preliminary matter, “[i]ssues of proximate cause are normally questions of fact for the jury to
decide, unless the court concludes that a reasonable jury could reach only one conclusion.”
Packer v. Skid Roe, Inc., 938 F. Supp. 193, 196 (S.D.N.Y. 1996). Here, the jury would hear the
unrebutted testimony of Dr. Marletta, consider the uncontroverted facts regarding the gathering
at the landing and the resulting fall, and review the surveillance video. That video shows the
short landing, the lack of crowd control, Mr. Shin’s precarious positioning, and the severe
crowding on the short landing by a group of only four persons. From this evidence, only one
reasonable conclusion could be reached: that the negligence of the Building Defendants was a
substantial contributing factor to the accidental fall that resulted in Mr. Shin’s injuries.

        For the foregoing reasons, plaintiff seeks a conference to set a briefing schedule for
plaintiff’s motion for partial summary judgment.



                                              Respectfully submitted,

                                              /s/ Robert J. Basil
                                                 Robert J. Basil

Cc: All counsel (by ECF and email)
